UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM 10-Q ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-27639 WORLD WRESTLING ENTERTAINMENT, INC. (Exact name of Registrant as specified in its charter) Delaware 04-2693383 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1241 East Main StreetStamford, CT 06902(203) 352-8600 (Address, including zip code, and telephone number, including area code,of Registrant’s principal executive offices) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X At May 2, 2010 the number of shares outstanding of the Registrant’s Class A common stock, par value $.01 per share, was 25,793,313 and the number of shares outstanding of the Registrant’s Class B common stock, par value $.01 per share, was 47,713,563. World Wrestling Entertainment, Inc.Table of Contents Page # Part I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Consolidated Income Statements for the three months ended March 31, 2010 and March 31, 2009 2 Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and March 31, 2009 4 Consolidated Statement of Stockholders’ Equity and Comprehensive Income for the three months ended March 31, 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 Part II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 27 Signature 28 1 World Wrestling Entertainment, Inc.Consolidated Income Statements(In thousands, except per share data)(unaudited) Three Months Ended March 31, March 31, 2010 2009 Net revenues $ 138,725 $ 107,825 Cost of revenues 73,685 56,437 Selling, general and administrative expenses 25,879 30,857 Depreciation and amortization 1,839 3,783 Operating income 37,322 16,748 Investment income, net 483 616 Interest expense (71 ) (91 ) Other expense, net (1,042 ) (1,325 ) Income before income taxes 36,692 15,948 Provision for income taxes 11,955 5,626 Net income $ 24,737 $ 10,322 Earnings per share Basic Class A $ 0.42 $ - Class B $ 0.29 $ - Total $ 0.33 $ 0.14 Diluted Class A $ 0.41 $ - Class B $ 0.29 $ - Total $ 0.33 $ 0.14 Weighted average common shares outstanding Basic Class A 26,517 25,762 Class B 47,714 47,714 Diluted Class A 27,505 26,185 Class B 47,714 47,714 See Notes to Consolidated Financial Statements. 2 World Wrestling Entertainment, Inc.Consolidated Balance Sheet(dollars in thousands)(unaudited) As of As of March 31, December 31, 2010 2009 ASSETS CURRENT ASSETS: Cash and equivalents $ 136,347 $ 149,784 Short-term investments 90,112 58,440 Accounts receivable, net 65,538 62,732 Inventory, net 1,921 2,182 Prepaid expenses and other current assets 24,667 21,721 Total current assets 318,585 294,859 PROPERTY AND EQUIPMENT, NET 81,217 84,376 FEATURE FILM PRODUCTION ASSETS 43,152 37,053 INVESTMENT SECURITIES 22,280 22,370 INTANGIBLE ASSETS, NET 273 276 OTHER ASSETS 1,640 1,687 TOTAL ASSETS $ 467,147 $ 440,621 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ 1,103 $ 1,082 Accounts payable 23,458 21,281 Accrued expenses and other liabilities 45,403 35,164 Deferred income 25,609 14,603 Total current liabilities 95,573 72,130 LONG-TERM DEBT 2,506 2,790 NON-CURRENT INCOME TAX LIABILITIES 13,712 17,152 NON-CURRENT DEFERRED INCOME 11,116 11,528 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Class A common stock 258 257 Class B common stock 477 477 Additional paid-in capital 329,773 326,008 Accumulated other comprehensive income 2,266 2,377 Retained earnings 11,466 7,902 Total stockholders' equity 344,240 337,021 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 467,147 $ 440,621 See Notes to Consolidated Financial Statements. 3 World Wrestling Entertainment, Inc.Consolidated Statements of Cash Flows(dollars in thousands)(unaudited) Three Months Ended March 31, March 31, 2010 2009 OPERATING ACTIVITIES: Net income $ 24,737 $ 10,322 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of feature film production assets 1,340 1,574 Revaluation of warrants (96 ) 858 Depreciation and amortization 1,839 3,783 Realized gain on sale of investments (52 ) - Amortization of investment income 366 288 Stock compensation costs 2,347 1,132 (Recovery) provision for doubtful accounts (1,488 ) 477 Provision for inventory obsolescence 974 393 Benefit from deferred income taxes (3,694 ) (484 ) Excess tax benefits from stock-based payment arrangements (157 ) - Changes in assets and liabilities: Accounts receivable (428 ) 6,372 Inventory (713 ) 522 Prepaid expenses and other assets (2,850 ) 4,023 Feature film production assets (7,597 ) (223 ) Accounts payable 2,177 2,371 Accrued expenses and other liabilities 10,744 13,824 Deferred income 10,594 2,086 Net cash provided by operating activities 38,043 47,318 INVESTING ACTIVITIES: Purchases of property and equipment and other assets (2,807 ) (1,484 ) Proceeds from infrastructure incentives 3,240 - Purchase of short-term investments (34,566 ) (10,168 ) Proceeds from sales or maturities of short-term investments 2,479 - Net cash used in investing activities (31,654 ) (11,652 ) FINANCING ACTIVITIES: Repayments of long-term debt (263 ) (245 ) Dividends paid (20,707 ) (20,454 ) Issuance of stock, net 434 429 Net proceeds from exercise of stock options 553 - Excess tax benefits from stock-based payment arrangements 157 - Net cash used in financing activities (19,826 ) (20,270 ) NET (DECREASE) INCREASE IN CASH AND EQUIVALENTS (13,437 ) 15,396 CASH AND EQUIVALENTS, BEGINNING OF PERIOD 149,784 119,655 CASH AND EQUIVALENTS, END OF PERIOD $ 136,347 $ 135,051 See Notes to Consolidated Financial Statements. 4 World Wrestling Entertainment, Inc.Consolidated Statement of Stockholders' Equity and Comprehensive Income(dollars and shares in thousands)(unaudited) Accumulated Additional Other Common Stock Paid - in Comprehensive Retained Shares Amount Capital Income Earnings Total Balance, December 31, 2009 73,404 $ 734 $ 326,008 $ 2,377 $ 7,902 $ 337,021 Comprehensive income: Net income - 24,737 24,737 Translation adjustment - - 8 - 8 Unrealized holding loss, net of tax - (87 ) (87 ) Reclassification adjustment for gains realized in net income, net of tax (32 ) (32 ) Total comprehensive income 24,626 Stock issuances, net 44 1 242 - - 243 Exercise of stock options 43 - 553 553 Excess tax benefits from stock based payment arrangements - - 157 - - 157 Dividends paid - - 466 - (21,173 ) (20,707 ) Stock compensation costs - - 2,347 - - 2,347 Balance, March 31, 2010 73,491 $ 735 $ 329,773 $ 2,266 $ 11,466 $ 344,240 See Notes to Consolidated Financial Statements. 5 World Wrestling Entertainment, Inc.Notes to Consolidated Financial Statements(dollars in thousands, except per share amounts)(unaudited) 1. Basis of Presentation and Business Description The accompanying consolidated financial statements include the accounts of World Wrestling Entertainment, Inc., and our subsidiaries. “WWE” refers to World Wrestling Entertainment, Inc. and its subsidiaries, unless the context otherwise requires. References to “we,” “us,” “our” and the “Company” refer to WWE and its subsidiaries. We are an integrated media and entertainment company, principally engaged in the development, production and marketing of television and pay-per-view event programming and live events and the licensing and sale of consumer products featuring our World Wrestling Entertainment brands. Our operations are organized around four principal activities: Live and Televised Entertainment Revenues consist principally of ticket sales to live events, sales of merchandise at these live events, television rights fees, sales of television advertising and sponsorships, and fees for viewing our pay-per-view and video on demand programming. Consumer Products Revenues consist principally of the direct sales of WWE produced home videos and magazine publishing and royalties or license fees related to various WWE themed products such as video games, toys and books. Digital Media Revenues consist principally of advertising sales on our websites, sale of merchandise on our website through our WWEShop internet storefront and sales of various broadband and mobile content. WWE Studios Revenues consist of receipts from the distribution of filmed entertainment featuring our Superstars. To date, we have partnered with major studios to distribute our productions. We have recently announced plans to self-distribute our future filmed entertainment productions beginning with our next release, currently scheduled for September 2010. All intercompany balances are eliminated in consolidation. The accompanying consolidated financial statements are unaudited.
